Exhibit 10.1 Letter of Intent This Letter of Intent ("LOI") is entered into by and between Magnegas Corporation ("MNGA") and DDI Industry International Company ("DDI") on this 12th day of November, 2009. 1. Recitals Whereas, MNGA is a Publicly Traded corporation organized and existing under the law of the state of Delaware with its principle place of business in the state of Florida. Whereas, DDI is a Corporation organized and existing under the law of the Country of Beijing, China. Whereas, DDI is a Corporation engaged in the business of alternative fuel and power generation technology. Whereas, MNGA is engaged in the business of generating gaseous fuel and irrigation water from liquid waste with its patented Plasma Arc Flow technology. Whereas, MNGA and DDI are desirous to enter into a collaboration for the manufacturing and distribution of the Magnegas technology in China. Whereas, both parties agree to the following 2.
